 


114 HRES 420 EH: Providing for consideration of the bill (H.R. 348) to provide for improved coordination of agency actions in the preparation and adoption of environmental documents for permitting determinations, and for other purposes; providing for consideration of the bill (H.R. 758) to amend Rule 11 of the Federal Rules of Civil Procedure to improve attorney accountability, and for other purposes; and providing for consideration of motions to suspend the rules.
U.S. House of Representatives
2015-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 420 
In the House of Representatives, U. S.,

September 17, 2015
 
RESOLUTION 
Providing for consideration of the bill (H.R. 348) to provide for improved coordination of agency actions in the preparation and adoption of environmental documents for permitting determinations, and for other purposes; providing for consideration of the bill (H.R. 758) to amend Rule 11 of the Federal Rules of Civil Procedure to improve attorney accountability, and for other purposes; and providing for consideration of motions to suspend the rules. 
 
 
That at any time after adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 348) to provide for improved coordination of agency actions in the preparation and adoption of environmental documents for permitting determinations, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary. After general debate the bill shall be considered for amendment under the five-minute rule. It shall be in order to consider as an original bill for the purpose of amendment under the five-minute rule an amendment in the nature of a substitute consisting of the text of Rules Committee Print 114–26. That amendment in the nature of a substitute shall be considered as read. All points of order against that amendment in the nature of a substitute are waived. No amendment to that amendment in the nature of a substitute shall be in order except those printed in the report of the Committee on Rules accompanying this resolution. Each such amendment may be offered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. All points of order against such amendments are waived. At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill to the House with such amendments as may have been adopted. Any Member may demand a separate vote in the House on any amendment adopted in the Committee of the Whole to the bill or to the amendment in the nature of a substitute made in order as original text. The previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions.  2.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 758) to amend Rule 11 of the Federal Rules of Civil Procedure to improve attorney accountability, and for other purposes. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary; and (2) one motion to recommit.  
3.It shall be in order at any time on the legislative day of September 24, 2015, for the Speaker to entertain motions that the House suspend the rules as though under clause 1 of rule XV. The Speaker or his designee shall consult with the Minority Leader or her designee on the designation of any matter for consideration pursuant to this section.  4.The requirement of clause 6(a) of rule XIII for a two-thirds vote to consider a report from the Committee on Rules on the same day it is presented to the House is waived with respect to any resolution reported on the legislative day of September 24, 2015, or September 25, 2015. 
 
Karen L. Haas,Clerk.
